UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------x                              4/14/2020
                                                              :
   EUGENE DUNCAN, individually and on
                                                              :
   behalf of all others similarly situated,
                                                              :
                                                  Plaintiff,
                                                              :            1:19-cv-5810 (ALC)
                                                              :
                     -against-
                                                              :                 ORDER
                                                              :
   BELCAMPO MEAT COMPANY EAST
                                                              :
   LLC,
                                                              :
                                                              :
                                               Defendant.
                                                              :
------------------------------------------------------------x

ANDREW L. CARTER, JR., United States District Judge:

         It having been reported to this Court that this case has been or will be settled, it is hereby

ORDERED that the above-captioned action is discontinued without costs and without prejudice to

restoring the action to this Court’s calendar if the application to restore the action is made within

thirty (30) days.



SO ORDERED.

Dated:           April 14, 2020
                 New York, New York                             _______________________________
                                                                 HON. ANDREW L. CARTER, JR.
                                                                    United States District Judge




                                                         1
